DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to Amendment/RCE filed 12/23/2022 and entered with an RCE.
Claims 21, 35 and 40 have been amended, and claims 1-20, 22, 23, 30, 32 and 38 were previously canceled.  Currently, claims 21, 24-29, 31, 33-37 and 39-40 are pending.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/23/2021 has been entered.
 
Response to Arguments

Applicant’s arguments with respect to independent claims 21, 35 and 40 as currently amended have been considered but are moot in view of the new ground of rejection in view of Ingemann et al. (U.S. Publication No. 2010/0268395) and Peleg et al. (U.S. Publication No. 2004/0042398).

Specification

The disclosure is objected to because of the following informalities:

Regarding the first paragraph added to the Specification in the Preliminary Amendment filed on 05/28/2019, the U.S. Patent Application No. 16/203,833 was filed on November 29, 2018 instead of November 18, 2018 as disclosed.  Also, the U.S. Patent Application No. 16/203,833 has been patented, its information should be supplemented with its patent information (e.g., Patent No.).

Appropriate correction is required.

Claim Objections

Claims 21, 24-29, 31, 33-37 and 39-40 are objected to because of the following informalities:  

Regarding claim 21, the recited term “average” and the recited term “mean” in line 7 and line 13 are terms with the same meaning in statistics.  Also, the term “or” in line 13 should be “and”, the limitation “the selected data points” in line 14 should be “the selected data points of the respective dataset” for being clear.

Regarding claim 35, the recited term “average” and the recited term “mean” in line 18 are terms with the same meaning in statistics.  Also, the limitation “the selected data points” in line 18 should be “the selected data points of the respective dataset” for being clear, and there should be a semicolon (;) at the end of line 16.

Regarding claim 40, the recited term “average” and the recited term “mean” in line 26 are terms with the same meaning in statistics.  Also, the limitation “the selected data points” in line 26 should be “the selected data points of the first dataset” for being clear.

.

Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 21, 24-29, 31, 33-37 and 39-40 are ejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the limitation “wherein the first metadata value is a frequency analysis and a weighted average of a standard deviation, an average and a mean of the labeled data points” in lines 6-7 raises question of how a value (e.g., “the first metadata value”) can be equal to a process (e.g., “a frequency analysis”) or a combination of a process and a value (e.g., “a frequency analysis and a weighted average”) as recited. For purpose of examination, Examiner will treat and/or interpret the limitation of “wherein the first metadata value is a 

Regarding claim 35, the limitation “a first number of labeled data points belonging to a first class is larger than a second number of labeled data points belonging to a second class” in lines 8-10 appears to be out of place because it does not related to other surrounding limitations. 
Also, the limitation “the metadata value is a frequency analysis and a weighted average of a standard deviation, an average and a mean of the selected data points” in lines 17-19 raises question of how a value (e.g., “the metadata value”) can be equal to a process (e.g., “a frequency analysis”) or a combination of a process and a value (e.g., “a frequency analysis and a weighted average”) as recited. For purpose of examination, Examiner will treat and/or interpret the limitation of “the metadata value is a frequency analysis and a weighted average of a standard deviation, an average and a mean of the selected data points” as equivalent to the limitation “the metadata value is a weighted average of a standard deviation, an average and a mean of the selected data points”.

Regarding claim 40, the limitation “a first number of labeled data points belonging to a first class is larger than a second number of labeled data points belonging to a second class” in lines 11-13 appears to be out of place because it does not related or properly linked to other surrounding limitations. 
Also, the limitation “the first metadata value is a frequency analysis and a weighted average of a standard deviation, an average and a mean of the selected data points” in lines 25-27 

Other dependent claims are rejected as incorporating and failing to resolve the deficiency of the rejected independent claims 21 and 35 upon which they depend correspondingly.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 24-26, 28, 29, 31, 33 and 34 (effective filing date 11/29/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 8,843,427, Patent date 09/23/2014), in view of Walenstein et al. (U.S. Publication No. 2019/0102277, effectively filed date 10/04/2017), and further in view of Ingemann et al. (U.S. Publication No. 2010/0268395, Publication date 10/21/2010) and Peleg et al. (U.S. Publication No. 2004/0042398, Publication date 03/04/2004).

As to claim 1, Lin et al. teaches:
“A method” (see Lin et al., Abstract and Fig. 1) comprising:
“receiving, by a transceiver of a server, a first dataset including labeled data points belonging to two classes” (see Lin et al., Fig. 1 for receiving training data from client computing system, wherein any module/device for exchanging/communicating data by the Predictive Modeling Server System can be interpreted as a transceiver as recited; also see [column 2, line 62 to column 3, line 10] wherein training data includes a set of records, where each record is associated with an answer/label, which includes two classes (e.g., “spam” or “not spam”));
“calculating, using a processor of the server, a first metadata value for the first dataset” (see Lin et al., [column 12, lines 45-50] for identifying characteristics of the training data (e.g., a number of features, types of features, etc.), wherein any value associated with characteristics of the training data can be interpreted as a metadata value as recited) ; 
“selecting, using the processor, a selected sampling technique associated with a selected dataset” (see Lin et al., [column 15, lines 50-65] for selecting an optimal set of filters associated with the training data to apply to a future set of training data; also see [column 17, lines 23-32] wherein a set/combination of filters as disclosed can be interpreted as equivalent to a sampling 
“the selected dataset is one of a plurality of datasets stored in a database” (see Lin et al., Fig. 2 and [column 7, lines 8-12] for a training data repository to store the received training data; also see [column 60-65] for storing multiple instances/sets of training data),
“each of the plurality of datasets includes selected data points and is associated with a metadata value, a sampling technique and a performance value” (see Lin et al., [column 16, lines 5-8] for association between the training data set with the combination of filters associated with the most accurate predictive model, wherein each combination of filter or each predictive model is associated with an accuracy value (i.e. performance value) (see [column 15, lines 23-35) and wherein each training data set is associated with its characteristics (see [column 12, lines 45-57] and [column 15, lines 45-50]));
“the performance value is a measure of efficacy of a predictive model trained with the respective dataset” (see Lin et al., [column 9, lines 27-36] and [column 15, lines 10-22) wherein a score for representing effectiveness or accuracy of a predictive model trained by the training data as disclosed is interpreted as equivalent to the performance value as recited); and
“the first metadata value matches the metadata value associated with the selected dataset” (see Lin et al., [column 15, lines 50-65] wherein the future set of training data has similar characteristics as the training data 504); and
“sampling, using the processor, the first dataset using the selected sampling technique to generate a new subset” (see Lin et al., [column 15, lines 54-67] for applying a previously tested combination of filters to the future set of training data to generate an altered instance of the training model on which a predictive model can be trained (see [column 12, lines 58-65])).
Lin et al. teaches a dataset including labeled data points belong to two classes (see Lin et al., [column 2, line 62 to column 3, line 10] wherein training data includes a set of records, where each record is associated with an answer/label, which includes two classes (e.g., “spam” or “not spam”)).
However, Lin et al. does not explicitly teach a feature of class imbalance in the dataset and a sampling technique that is a combination of under-sampling of the majority class and over-sampling the minority class as equivalently recited as follows:
“a first number of labeled data points belonging to a first class is larger than a second number of labeled data points belonging to a second class”, and
“wherein the selected sampling technique is a combination of undersampling of the first class of data points by discarding a plurality of the labeled data points of the first class and oversampling the second class of data points by multiplying a plurality of the labeled data points of the second class”.
On the other hand, Walenstein et al. teaches a feature of class imbalance in the dataset a sampling technique that is a combination of under-sampling of the majority class and over-sampling the minority class as equivalently recited as follows:
“a first number of labeled data points belonging to a first class is larger than a second number of labeled data points belonging to a second class” (see Walenstein et al., [0030] wherein the number of data entries associated with class label “ignore” is larger than the number of data entries associated with the class label “fix”), and
“wherein the selected sampling technique is a combination of undersampling of the first class of data points by discarding a plurality of the labeled data points of the first class and oversampling the second class of data points by multiplying a plurality of the labeled data points Walenstein et al., [0031]-[0033] for various sampling methods including a combination of over-sampling the minority class and under-sampling the majority class, wherein under-sampling includes removing some data entries/points and over-sampling includes repeating/multiplying some data entries/points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walenstein et al.'s teaching to Lin et al.’s system by implementing features for recognizing and resolving class imbalance problem regarding the training data set using different sampling techniques.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Walenstein et al. (see [0030]-[0031]), to provide Lin et al.’s system with effective way for class imbalance learning by balancing data with different sampling/filtering methods.  In addition, both of the references (Lin et al. and Walenstein et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sampling/filtering data sets for training and generating/training predictive models to response to requests/services in the system.  This close relation between both of the references highly suggests an expectation of success.
Thus, Lin et al. as modified by Walenstein et al. teaches characteristics (i.e., metadata values) associated with a dataset (see Lin et al., [column 12, line 44-55] and [column 17, lines 23-32]). 
However, Lin et al. as modified by Walenstein et al. does not explicitly teaches characteristics/values of the data set including statistical values associated with the data set as similarly recited as following:
“wherein the first metadata value is a frequency analysis and a weighted average of a standard deviation, an average and a mean of the labeled data points”, and

On the other hand, Ingemann et al. teaches characteristics/values of the data set including statistical values associated with the data set (see [0008] and [0020]) wherein the statistical value includes any one or a combination of mean, median and standard deviation (see Claim 3 and [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ingemann et al.'s teaching to Lin et al.’s system (as modified by Walenstein et al.) by implementing a feature for calculating various different statistics values regarding and representing a dataset.  Ordinarily skilled artisan would have been motivated to do so to provide Lin et al.’s system with additional and effective way for determining different metadata values associated with and/or characterizing a dataset and for comparing datasets as suggested by Ingemann et al., [0020].  In addition, both of the references (Lin et al. and Ingemann et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, comparing data sets based on metadata/characteristics associated with the data sets.  This close relation between both of the references highly suggests an expectation of success. Also, statistics values/metrics are well-known and well-used in the art to evaluate and define the characteristics of a set of data/values.
Lin et al. as modified by Walenstein et al. and Ingemann et al. teaches a metadata value associated with a dataset can be a combination of mean, median and standard deviation (see Ingemann et al., [0008] and Claim 3).
Lin et al. as modified by Walenstein et al. and Ingemann et al. does not explicitly teach a combination of statistical values (e.g., a mean, a median and a standard deviation) is a weighted average of the statistical values.
On the other hand, Peleg et al. explicitly teaches a combination of statistical values is a weighted average of the statistical values (see Peleg et al., [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peleg et al.'s teaching to Lin et al.’s system (as modified by Walenstein et al. and Ingemann et al.) by using a weighted average as a way to combine a set of statistical values.  Ordinarily skilled artisan would have been motivated to do so to provide Lin et al.’s system with effective way for determining different metadata values associated with and/or characterizing a dataset.  In addition, a weighted average is well-known and well-used in the art for calculation based on a combination of different values/measurements.

As to claim 24, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the selected sampling technique is one of the following:
the sampling technique associated with the selected dataset; or 
based on the sampling technique associated with the selected dataset” (see Lin et al., [column 17, lines 15-32] wherein the identified useful filter combination (i.e., sampling technique) is the filter combination associated a training data set having similar data characteristics as future set of training data; also see Walenstein et al., [0031] for various sampling methods).

As to claim 25, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the performance value associated with the selected dataset is higher than a threshold value” (see Lin et al., [column 15, lines 10-35] for identifying/selecting a predictive model and/or a filter combination associated with an effectiveness or accuracy that satisfies a predetermined threshold; also see Walenstein et al., [0046]).

As to claim 26, this claim is rejected based on the same arguments as above to reject claim 25 and is similarly rejected including the following:
Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the performance value is one of accuracy, precision, recall, specificity or area under a curve” (see Lin et al., [column 9, lines 27-36] for a score/value representing the effectiveness or accuracy of the trained model; also see Walenstein et al., [0043]).

As to claim 28, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“providing the new subset to a classifier as training data” (see Lin et al., [column 12, lines 58-64] for providing a new, altered instance of the training data (i.e., new subset) as training data for a predictive model, wherein any module/environment for training a model can be interpreted as equivalent to a classifier as broadly recited; also see [column 6, lines 35-45] for 

As to claim 29, this claim is rejected based on the same arguments as above to reject claim 28 and is similarly rejected including the following:
Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the classifier uses the training data to train a predictive model” (see Lin et al., [column 12, lines 58-64] for using a new, altered instance of the training data (i.e., new subset) for training a predictive model, wherein any module/environment for training a model can be interpreted as equivalent to a classifier as broadly recited; also see [column 6, lines 35-45] for training and using trained predictive models in different fields/applications including classification).

As to claim 31, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the selected sampling technique is one or a combination of the following:
Synthetic Minority Over-sampling Technique;
Modified synthetic minority oversampling technique;
Random Under-Sampling; or 
Random Over-Sampling” (see Walenstein et al., [0032]-[0033]).


Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the sampling technique is:
Synthetic Minority Over-sampling Technique;
Modified synthetic minority oversampling technique;
Random Under-Sampling; or 
Random Over-Sampling” (see Walenstein et al., [0032]-[0033]).

As to claim 34, this claim is rejected based on the same arguments as above to reject claim 21 and is similarly rejected including the following:
Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the first metadata value matches the metadata value associated with the selected dataset only if:
the first metadata value is equal to the metadata value; or
the first metadata value is within a tolerance range of the metadata value” (see Lin et al., [column 1, lines 54-63] wherein determining that the second training date set includes one or more characteristics that are similar to the one or more characteristics associated with the training data set includes determining a level of similarity satisfied a threshold (i.e., tolerance range)).

Claim 27 (effective filing date 11/29/2018) is rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 8,843,427, Patent date 09/23/2014), in view of Walenstein et al. (U.S. Publication No. 2019/0102277, effectively filed date 10/04/2017), in view of Ingemann et al. (U.S. Publication No. 2010/0268395, Publication date 10/21/2010) and Peleg et al. (U.S. Publication No. 2004/0042398, Publication date 03/04/2004), and further in view of Gesteland et al. (U.S. Publication No. 2004/0073376, Publication date 04/15/2004).

As to claim 27, Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. teaches all limitations as recited in claim 26 including a performance value (see Lin et al., [column 9, lines 27-33] for a score presenting effectiveness or accuracy of the trained model; also see Walenstein et al., [0043]).
However, Lin et al. as modified by Walenstein et al., Ingemann et al. and Peleg et al. does not explicitly teach:
“wherein the performance value is an area under a curve and the threshold value is 0.8”.
On the other hand, Gesteland et al. teaches:
“wherein the performance value is an area under a curve and the threshold value is 0.8” (see Gesteland et al., [0057]-[0058] for using an area under an ROC curve as a performance measurement and a threshold of 0.8 (see [0093])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Gesteland et al.'s teaching to Lin et al.’s system (as modified by Walenstein et al., Ingemann et al. and Peleg et al.) by implementing a feature of using an area under a curve for determining a performance value of a model.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Gesteland et al. (see [0057]), to provide Lin et al.’s system with effective way for measuring a performance of a model.  In addition, both of the references (Lin et al. and Gesteland et al.) teach features that are directed to .

Claims 35-37, 39 and 40 (effective filing date 11/29/2018) are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. (U.S. Patent No. 8,843,427, Patent date 09/23/2014), in view of Boates et al. (U.S. Patent No. 10,062,078, Patent date 08/28/2018 or effectively filed date 06/14/2016), in view of Walenstein et al. (U.S. Publication No. 2019/0102277, effectively filed date 10/04/2017), and further in view of Ingemann et al. (U.S. Publication No. 2010/0268395, Publication date 10/21/2010) and Peleg et al. (U.S. Publication No. 2004/0042398, Publication date 03/04/2004).

As to claim 35, Lin et al. teaches:
“A device” (see Lin et al., Fig. 1 and Abstract for predictive modeling server system) comprising:
“a processor, a memory, a transceiver and a display” (see Lin et al., Fig. 7 and [column 17, lines 48-67] for components of server 702 including processor(s), computer readable medium (memory), and display; also see Fig. 1 and [column 3, line 63 to column 4, line 5] wherein clients and server can be communicated through wireless network (i.e., which suggest an inclusion of a transceiver or combination of transmitter and receiver for communication wirelessly); also it should be noted that any module used for transmitting and receiving data in a computer system can be interpreted as equivalent to a transceiver as recited);
Lin et al., [column 10, lines 17-19] the predictive modeling server system receives a request from the client computing system); and
“the transceiver is configured to transmit a message to the terminal” (see Lin et al., [column 10, lines 14-23] for transmitting the predictive output (i.e., message) from the predictive modeling server system to the client computing system), wherein:
“the message is created by the processor using a predictive model” (see Lin et al., [column 10, lines 17-23] the predictive output is generated using the trained predictive model) and 
“the predictive model was trained using training data, the training data was a subset of a first dataset sampled according to a selected sampling technique” (see Lin et al., [column 12, lines 58-64] for training predictive models using new, altered instances of the training data, which are subsets of the training data after applying one or more filters in various combinations wherein each combination of filters is interpreted as a selected sampling technique as recited);
“the selected sampling technique is associated with a selected dataset” (see Lin et al., [column 15, lines 50-65] for selecting an optimal set of filters associated with the training data to apply to a future set of training data; also see [column 17, lines 23-32] wherein a set/combination of filters as disclosed can be interpreted as equivalent to a sampling technique as recited; also see [column 13, lines 27 to column 14, lines 53] for examples of filters); and 
“the selected dataset is one of a plurality of datasets stored in a database” (see Lin et al., Fig. 2 and [column 7, lines 8-12] for a training data repository to store the received training data; also see [column 60-65] for storing multiple instances/sets of training data), 
Lin et al., [column 16] for association between the training data set with the combination of filters associated with the most accurate predictive model, wherein each combination of filter or each predictive model is associated with an accuracy value (i.e. performance value) (see [column 15, lines 23-35) and wherein each training data set is associated with its characteristics (see [column 12, lines 45-57] and [column 15, lines 45-50])), wherein
“the performance value is a measure of efficacy of a model trained with the sampling technique associated with the respective dataset” (see Lin et al., [column 9, lines 27-36] and [column 15, lines 10-22) wherein a score for representing effectiveness or accuracy of a predictive model trained by the training data as disclosed is interpreted as equivalent to the performance value as recited); and
“a first metadata value of the first dataset matches the metadata value of the selected dataset” (see Lin et al., [column 15, lines 50-65] wherein the future set of training data has similar characteristics as the training data 504).
However, Lin et al. does not explicitly teach:
“a reader”; and
“a payment request including a payment amount and an account number”.
On the other hand, Boates et al. teaches:
“a reader” (see Boates et al., [column 4, lines 18-23] for a card reader associated with POS device); and
Boates et al., [column 4, lines 59-65] for a transaction request wherein a transaction request may include payment request (see [column 5, lines 53-57])).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Boates et al.'s teaching to Lin et al.’s system by implementing a reader for automatically reading date into a system and processing transaction request including payment request.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lin et al. (see [column 6, lines 35-45]) that process/system for training and using trained predictive models to generate predictive output/response can be used in different application including predicting transaction risk/fraud.  In addition, both of the references (Lin et al. and Boates et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating/training predictive models to response to requests/services in the system.  This close relation between both of the references highly suggests an expectation of success.
Lin et al. as modified by Boates et al. teaches a dataset including labeled data points belong to two classes (see Lin et al., [column 2, line 62 to column 3, line 10] wherein training data includes a set of records, where each record is associated with an answer/label, which includes two classes (e.g., “spam” or “not spam”)).
However, Lin et al. as modified by Boates et al. does not explicitly teach a feature of class imbalance in the dataset and a sampling technique that is a combination of under-sampling of the majority class and over-sampling the minority class as equivalently recited as follows:
“a first number of labeled data points belonging to a first class is larger than a second number of labeled data points belonging to a second class”, and

On the other hand, Walenstein et al. teaches a feature of class imbalance in the dataset a sampling technique that is a combination of under-sampling of the majority class and over-sampling the minority class as equivalently recited as follows:
“a first number of labeled data points belonging to a first class is larger than a second number of labeled data points belonging to a second class” (see Walenstein et al., [0030] wherein the number of data entries associated with class label “ignore” is larger than the number of data entries associated with the class label “fix”), and
“wherein the selected sampling technique is a combination of undersampling of the first class of data points by discarding a plurality of the labeled data points of the first class and oversampling the second class of data points by multiplying a plurality of the labeled data points of the second class” (see Walenstein et al., [0031]-[0033] for various sampling methods including a combination of over-sampling the minority class and under-sampling the majority class, wherein under-sampling includes removing some data entries/points and over-sampling includes repeating/multiplying some data entries/points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walenstein et al.'s teaching to Lin et al.’s system (as modified by Boates et al.) by implementing features for recognizing and resolving class imbalance problem regarding the training data set using different sampling techniques.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Walenstein et al. (see [0030]-[0031]), to provide Lin et al.’s system with effective way for class imbalance learning by balancing data with different sampling/filtering methods.  In addition, both of the references (Lin et al. and Walenstein et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sampling/filtering data sets for training and generating/training predictive models to response to requests/services in the system.  This close relation between both of the references highly suggests an expectation of success.
Lin et al. as modified by Boates et al. and Walenstein et al. teaches characteristics (i.e., metadata values) associated with a dataset (see Lin et al., [column 12, line 44-55] and [column 17, lines 23-32]). 
However, Lin et al. as modified by Boates et al. and Walenstein et al. does not explicitly teaches characteristics/values of the data set including statistical values associated with the data set as similarly recited as following:
“the metadata value is a weighted average of a standard deviation, an average and a mean of the labeled data points”.
On the other hand, Ingemann et al. teaches characteristics/values of the data set including statistical values associated with the data set (see [0008] and [0020]) wherein the statistical value includes any one or a combination of mean, median and standard deviation (see Claim 3 and [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ingemann et al.'s teaching to Lin et al.’s system (as modified by Boates et al. and Walenstein et al.) by implementing a feature for calculating various different statistics values regarding and representing a dataset.  Ordinarily skilled artisan Lin et al.’s system with additional and effective way for determining different metadata values associated with and/or characterizing a dataset and for comparing datasets as suggested by Ingemann et al., [0020].  In addition, both of the references (Lin et al. and Ingemann et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, comparing data sets based on metadata/characteristics associated with the data sets.  This close relation between both of the references highly suggests an expectation of success. Also, statistics values/metrics are well-known and well-used in the art to evaluate and define the characteristics of a set of data/values.
Lin et al. as modified by Boates et al., Walenstein et al. and Ingemann et al. teaches a metadata value associated with a dataset can be a combination of mean, median and standard deviation (see Ingemann et al., [0008] and Claim 3).
However, Lin et al. as modified by Boates et al., Walenstein et al. and Ingemann et al. does not explicitly teach a combination of statistical values (e.g., a mean, a median and a standard deviation) is a weighted average of the statistical values.
On the other hand, Peleg et al. explicitly teaches a combination of statistical values is a weighted average of the statistical values (see Peleg et al., [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peleg et al.'s teaching to Lin et al.’s system (as modified by Boates et al., Walenstein et al. and Ingemann et al.) by using a weighted average as a way to combine a set of statistical values.  Ordinarily skilled artisan would have been motivated to do so to provide Lin et al.’s system with effective way for determining different metadata values associated with and/or characterizing a dataset.  In addition, a weighted average 
 
As to claim 36, this claim is rejected based on the same arguments as above to reject claim 35 and is similarly rejected including the following:
Lin et al. as modified by Boates et al., Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the selected sampling technique is: 
the sampling technique associated with the selected dataset; or
based on the sampling technique associated with the selected dataset” (see Lin et al., [column 17, lines 15-32] wherein the identified useful filter combination (i.e., sampling technique) is the filter combination associated a training data set having similar data characteristics as future set of training data).

As to claim 37, this claim is rejected based on the same arguments as above to reject claim 35 and is similarly rejected including the following:
Lin et al. as modified by Boates et al., Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the performance value associated with the selected dataset is higher than a threshold value” (see Lin et al., [column 15, lines 10-35] for identifying/selecting a predictive model and/or a filter combination associated with an effectiveness or accuracy that satisfies a predetermined threshold; also see Walenstein et al., [0046]).


Lin et al. as modified by Boates et al., Walenstein et al., Ingemann et al. and Peleg et al. teaches:
“wherein the selected sampling technique is one or more of the following:
Synthetic Minority Over-sampling Technique;
Modified Synthetic Minority Oversampling Technique;
Random Under-Sampling; or 
Random Over-Sampling” (see Walenstein et al., [0032]-[0033]).

As to claim 40, Lin et al. teaches:
“A system” (see Lin et al., Fig. 1 and Abstract) comprising:
“a server” (see Lin et al., Fig. 1 for predictive modeling server system; and
“a terminal including a processor, a memory, a reader, a transceiver and a display” (see Lin et al., Fig. 7 and [column 17, lines 48-67] for components of server/client including processor(s), computer readable medium (memory), and display; also see Fig. 1 and [column 3, line 63 to column 4, line 5] wherein clients and server can be communicated through wireless network (i.e., which suggest an inclusion of a transceiver or combination of transmitter and receiver for communication wirelessly); also it should be noted that any module used for transmitting and receiving data in a computer system can be interpreted as equivalent to a transceiver as recited), wherein:
Lin et al., [column 10, lines 17-19] for sending a request to the predictive modeling server system by the client computing system); and
“the transceiver is configured to receive a message from the server” (see Lin et al., [column 10, lines 14-23] for receiving the predictive output (i.e., message) from the predictive modeling server system by the client computing system), wherein:
“the message is created by the server using a predictive model” (see Lin et al., [column 10, lines 17-23] the predictive output is generated using the trained predictive model) and 
“the predictive model was trained using training data, the training data was a subset of a first dataset sampled according to a selected sampling technique” (see Lin et al., [column 12, lines 58-64] for training predictive models using new, altered instances of the training data, which are subsets of the training data after applying one or more filters in various combinations wherein each combination of filters is interpreted as a selected sampling technique as recited);
“the selected sampling technique is associated with a selected dataset” (see Lin et al., [column 15, lines 50-65] for selecting an optimal set of filters associated with the training data to apply to a future set of training data; also see [column 17, lines 23-32] wherein a set/combination of filters as disclosed can be interpreted as equivalent to a sampling technique as recited; also see [column 13, lines 27 to column 14, lines 53] for examples of filters); and 
“the selected dataset is one of a plurality of datasets stored in a database” (see Lin et al., Fig. 2 and [column 7, lines 8-12] for a training data repository to store the received training data; also see [column 60-65] for storing multiple instances/sets of training data), 
“each dataset including selected data points and being associated with a sampling technique, a metadata value and a performance value” (see Lin et al., [column 16] for association 
“the performance value is a measure of efficacy of a model trained with the sampling technique associated with the respective dataset” (see Lin et al., [column 9, lines 27-36] and [column 15, lines 10-22) wherein a score for representing effectiveness or accuracy of a predictive model trained by the training data as disclosed is interpreted as equivalent to the performance value as recited); and
“a first metadata value of the first dataset matches the metadata value of the selected dataset” (see Lin et al., [column 15, lines 50-65] wherein the future set of training data has similar characteristics as the training data 504).
However, Lin et al. does not explicitly teach:
“a reader is configured to scan payment card for an account number”, and
“a payment request including a payment amount and an account number”.
On the other hand, Boates et al. teaches:
“a reader is configured to scan payment card for an account number” (see Boates et al., [column 4, lines 18-23] for a card reader associated with POS device for scanning a credit card), and
“a payment request including a payment amount and an account number” (see Boates et al., [column 4, lines 59-65] for a transaction request wherein a transaction request may include payment request (see [column 5, lines 53-57])).
Boates et al.'s teaching to Lin et al.’s system by implementing a reader for automatically reading data into a system and processing transaction request including payment request.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Lin et al. (see [column 6, lines 35-45]) that process/system for training and using trained predictive models to generate predictive output/response can be used in different application including predicting transaction risk/fraud.  In addition, both of the references (Lin et al. and Boates et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, generating/training predictive models to response to requests/services in the system.  This close relation between both of the references highly suggests an expectation of success.
Lin et al. as modified by Boates et al. teaches a dataset including labeled data points belong to two classes (see Lin et al., [column 2, line 62 to column 3, line 10] wherein training data includes a set of records, where each record is associated with an answer/label, which includes two classes (e.g., “spam” or “not spam”)).
However, Lin et al. as modified by Boates et al. does not explicitly teach a feature of class imbalance in the dataset and a sampling technique that is a combination of under-sampling of the majority class and over-sampling the minority class as equivalently recited as follows:
“a first number of labeled data points belonging to a first class is larger than a second number of labeled data points belonging to a second class”, and
“wherein the selected sampling technique is a combination of undersampling of the first class of data points by discarding a plurality of the labeled data points of the first class and 
On the other hand, Walenstein et al. teaches a feature of class imbalance in the dataset a sampling technique that is a combination of under-sampling of the majority class and over-sampling the minority class as equivalently recited as follows:
“a first number of labeled data points belonging to a first class is larger than a second number of labeled data points belonging to a second class” (see Walenstein et al., [0030] wherein the number of data entries associated with class label “ignore” is larger than the number of data entries associated with the class label “fix”), and
“wherein the selected sampling technique is a combination of undersampling of the first class of data points by discarding a plurality of the labeled data points of the first class and oversampling the second class of data points by multiplying a plurality of the labeled data points of the second class” (see Walenstein et al., [0031]-[0033] for various sampling methods including a combination of over-sampling the minority class and under-sampling the majority class, wherein under-sampling includes removing some data entries/points and over-sampling includes repeating/multiplying some data entries/points).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Walenstein et al.'s teaching to Lin et al.’s system (as modified by Boates et al.) by implementing features for recognizing and resolving class imbalance problem regarding the training data set using different sampling techniques.  Ordinarily skilled artisan would have been motivated to do so, as suggested by Walenstein et al. (see [0030]-[0031]), to provide Lin et al.’s system with effective way for class imbalance learning by balancing data with different sampling/filtering methods.  In addition, Lin et al. and Walenstein et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, sampling/filtering data sets for training and generating/training predictive models to response to requests/services in the system.  This close relation between both of the references highly suggests an expectation of success.
Lin et al. as modified by Boates et al. and Walenstein et al. teaches characteristics (i.e., metadata values) associated with a dataset (see Lin et al., [column 12, line 44-55] and [column 17, lines 23-32]). 
However, Lin et al. as modified by Boates et al. and Walenstein et al. does not explicitly teaches characteristics/values of the data set including statistical values associated with the data set as similarly recited as following:
“the first metadata value is a weighted average of a standard deviation, an average and a mean of the labeled data points”
On the other hand, Ingemann et al. teaches characteristics/values of the data set including statistical values associated with the data set (see [0008] and [0020]) wherein the statistical value includes any one or a combination of mean, median and standard deviation (see Claim 3 and [0012]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Ingemann et al.'s teaching to Lin et al.’s system (as modified by Boates et al. and Walenstein et al.) by implementing a feature for calculating various different statistics values regarding and representing a dataset.  Ordinarily skilled artisan would have been motivated to do so to provide Lin et al.’s system with additional and effective way for determining different metadata values associated with and/or characterizing a dataset Ingemann et al., [0020].  In addition, both of the references (Lin et al. and Ingemann et al.) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, comparing data sets based on metadata/characteristics associated with the data sets.  This close relation between both of the references highly suggests an expectation of success. Also, statistics values/metrics are well-known and well-used in the art to evaluate and define the characteristics of a set of data/values.
Lin et al. as modified by Boates et al., Walenstein et al. and Ingemann et al. teaches a metadata value associated with a dataset can be a combination of mean, median and standard deviation (see Ingemann et al., [0008] and Claim 3).
However, Lin et al. as modified by Boates et al., Walenstein et al. and Ingemann et al. does not explicitly teach a combination of statistical values (e.g., a mean, a median and a standard deviation) is a weighted average of the statistical values.
On the other hand, Peleg et al. explicitly teaches a combination of statistical values is a weighted average of the statistical values (see Peleg et al., [0141]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Peleg et al.'s teaching to Lin et al.’s system (as modified by Boates et al., Walenstein et al. and Ingemann et al.) by using a weighted average as a way to combine a set of statistical values.  Ordinarily skilled artisan would have been motivated to do so to provide Lin et al.’s system with effective way for determining different metadata values associated with and/or characterizing a dataset.  In addition, a weighted average is well-known and well-used in the art for calculation based on a combination of different values/measurements.







Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG THAO CAO whose telephone number is (571)272-2735.  The examiner can normally be reached on Monday - Friday: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on 571-272-0631.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Phuong Thao Cao/Primary Examiner, Art Unit 2164